                                                        FILED
                                                          Apr 07 2020

                                   1                  SUSANY. SOONG
                                                 CLERK, U.S. DISTRICT COURT
                                   2          NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN FRANCISCO
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        United States of America,
                                   7                                                         Case No.3:20-mj-70400 TSH
                                                v.
                                   8
                                        Reynaldo Toledo                                      Charging District's Case Number:
                                   9
                                                       Defendant.                            08-cr-00511 SVW
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13                          COMMITMENT TO ANOTHER DISTRICT
                                  14          The defendant has been ordered to appear in the Central District of Los Angeles, CA. The

                                  15   defendant may need an interpreter for this language: Not Applicable. The defendant is:

                                  16                                    ( ) will obtain an attorney.

                                  17                                    ( X ) is requesting court-appointed counsel.

                                  18          The defendant remains in custody after the initial appearance.

                                  19          IT IS ORDERED: The United States marshal must transport the defendant, Reynoldo

                                  20   Toledo, forthwith, together with a copy of this order, to the charging district and deliver the

                                  21   defendant to the United States marshal for that district, or to another officer authorized to receive

                                  22   the defendant. The marshal or officer in the charging district should immediately notify the

                                  23   United States attorney and the clerk of court for that district of the defendant’s arrival so that

                                  24   further proceedings may be promptly scheduled. The clerk of this district must promptly transmit

                                  25   the papers and any bail to the charging district.

                                  26   Dated: April 7, 2020

                                  27                                                       ______________________________________
                                                                                           Thomas S. Hixson
                                  28                                                       United States Magistrate Judge
